Title: To Thomas Jefferson from John Beckley, 18 March 1801
From: Beckley, John
To: Jefferson, Thomas



Dear Sir,
Philadelphia, 18th. March 1801.

I equally fear to be guilty of intrusion or importunity, well aware of the multiplied & incessant applications with which you are beseiged; but, the strong claim of friendship, has superseded my disinclination to forward you the enclosed, confiding, that there is nothing improper, in submitting the views of my friend, by this indirect mode, in his own language; at the same time that I presume to add, my knowledge of the fact, that he was the favored nephew, and confidential friend, of his Uncle Rittenhouse, who usually advised with and consulted him, in the first organization of the Mint establishment, as well as, on many other occasions, of Scientific and philosophical research; besides which, it cannot be questioned that a more exemplary private character than Mr: Bartons, is not to be found.
But in the instance that follows, I will make no apology, conscious that it is the first duty of a friend to guard you, against those surprises, to which you are liable.—Application, special or general, has been or will be made to you for appointment, by a certain Major Rhinehart of this City, under strong recommendations of most respectable characters, given, I presume, in perfect ignorance of his private and Moral Character, which you may be perfectly assured is this; that he is subsisted by a wife, from whom he had been five Years estranged, who keeps a house of illfame, and who, with him, has no other visible means of support. I was inadvertently led to recommend this man as a decided republican character, to the notice of Colo. Burr, before I knew these particulars of his private life and character. It will be sufficient now to notice them, only for your own observation.

If on any other or future occasion, I shall discover similar attempts to deceive you, I will not hesitate, without other motive for so doing, to repeat the freedom now taken; being, with the most sincere regard and attachment, dear Sir,
Your friend and obedient Servant

John Beckley.

